MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORSPCAOB REGISTERED REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Paradigm Ventures Corp. We have audited the accompanying balance sheet of Paradigm Ventures Corp. as of December 31, 2006, and December 31, 2005, and the related statements of operations, stockholders’ equity and cash flows from inception May 3, 2005, through December 31, 2006. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Paradigm Ventures Corp. as of December 31, 2006 and December 31, 2005, and the results of its operations and its cash flows from inception May 3, 2005, through December 31, 2006, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the financial statements, the Company has incurred a net loss of $15,569 as of December 31, 2006 and has not generated any revenues. This raises substantial doubt about its ability to continue as a going concern. Management’s plans concerning these matters are also described in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Moore & Associates, Chartered Moore & Associates Chartered Las Vegas, Nevada May 22, 2007 MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the registration statement on Form SB1/A of Paradigm Ventures Corp, of our report dated May 22, 2007 on our audit of the financial statements of Paradigm Ventures Corp as of December 31, 2006 and 2005, and the related statements of operations, stockholders’ equity and cash flows from inception May 3, 2005 through December 31, 2006 and for the period then ended, and the reference to us under the caption “Experts.” /s/ Moore & Associates, Chartered Moore & Associates Chartered Las Vegas, Nevada August 29, 2007 2675 S. Jones Blvd. Suite 109, Las Vegas, NV 89146 (702)253-7499 Fax (702)253-7501
